UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6239



TONY WADDLE MCMANUS,

                                           Petitioner - Appellant,

          versus


HAMIDULLAH, Warden; UNITED STATES OF AMERICA,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Sol Blatt, Jr., Senior District
Judge. (9:05-cv-00035-SB)


Submitted: June 22, 2006                        Decided: June 30, 2006



Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tony Waddle McManus, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Tony Waddle McManus, a federal prisoner, appeals the

district   court’s   orders   accepting   the   recommendation    of   the

magistrate judge and denying relief on his 28 U.S.C. § 2241 (2000)

petition, and denying his motion for reconsideration.            We have

reviewed the record and find no reversible error.      Accordingly, we

affirm for the reasons stated by the district court.        McManus v.

Hamidullah, No. 9:05-cv-00035-SB (D.S.C. Sept. 27, 2005; Nov. 16,

2005).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                 - 2 -